Case 0:19-cv-61802-UU Document 11 Entered on FLSD Docket 08/26/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-61802-UU

 ROBERT JOHNSON,

         Plaintiff,
 v.

 MATINEE USA, INC.,

         Defendant.
                                                     /

                                                ORDER

         THIS CAUSE comes before the Court upon Plaintiff’s Response to Order to Show Cause.

 D.E. 10. It is hereby

         In his Response, Plaintiff requests that the Court afford him 45 days to serve Defendant,

 which is within 90 days from the filing of the complaint. D.E. 1 & 10. The Court will grant the

 extension and require Plaintiff to file a report about the status of service. It is hereby

         ORDERED AND ADJUDGED that Plaintiff SHALL file a status report regarding service

 no later than Friday, September 20, 2019. In the alternative, Plaintiff SHALL file the verified

 proof of service by this date. It is further

         ORDERED AND ADJUDGED that Plaintiff SHALL file the Joint Planning and

 Scheduling Report no later than Friday, September 27, 2019.                The Initial Planning and

 Scheduling Conference in this matter is hereby re-set to Friday, October 11, at 10:00 AM.

         DONE AND ORDERED in Chambers at Miami, Florida, this 26th__ day of August, 2019.



                                                         ___________________________________
                                                          UNITED STATES DISTRICT JUDGE
 cc: counsel of record via cm/ecf
